Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 12/28/21 regarding application 16/699,162, in which claims 1, 3, 7, 12, 14, and 19 were amended and claims 2, 13, and 20 were cancelled. Claims 1, 3-12, and 14-19 are pending and have been considered.


Response to Arguments
The amended abstract overcomes the objection for minor informalities, and so the objection is withdrawn.
The amended specification overcomes the objection for minor informalities, and so the objection is withdrawn.
Amended claim 7 overcomes the objection for minor informalities, and so the objection is withdrawn.
Amended independent claims 1, 7, 12, and 19 overcome the 35 U.S.C. 103 rejections of claims 1, 3-12, and 14-19 based on Dasgupta, Suzuki, and Victoroff, and so they are withdrawn. 

Allowable Subject Matter
Claims 1, 3-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 



A combination or modification of Dasgupta and the other prior art of record would not have resulted in the limitations of claims 1, 7, 12, and 19, and therefore claims 1, 7, 12, and 19 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 3-6, 8-11, and 14-18 are allowable because they further limit allowable parent claims 1 and 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                              01/14/22